     Case 3:19-cv-01910-MPS Document 126 Filed 08/02/21 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
PARIMAL                       :        Civ. No. 3:19CV01910(MPS)
                              :
v.                            :
                              :
MANITEX INTERNATIONAL, INC.   :        August 2, 2021
                              :
------------------------------x

                     RULING ON IN CAMERA REVIEW

     On October 8, 2020, Judge Michael P. Shea referred a

discovery dispute in this matter to the undersigned. [Doc. #42].

On October 30, 2020, the undersigned held a telephonic discovery

conference. See Docs. #65, #66. During that conference,

plaintiff Parimal (hereinafter “Parimal” or “plaintiff”) moved

to compel the production of certain purportedly privileged

information. [Doc. #63]. Defendant Manitex International, Inc.

(hereinafter “Manitex” or “defendant”) moved for a protective

order from producing such information. [Doc. #64]. In compliance

with the undersigned’s orders issued during that conference, the

parties filed opening cross-briefs addressing the discovery

dispute on November 20, 2020, see Docs. #73, #74, and responsive

cross-briefs on December 4, 2020, see Docs. #75, #76.

     On February 3, 2021, the undersigned issued a Ruling taking

under advisement, in part, and denying in part, plaintiff’s

motion to compel, and taking under advisement in part, and


                                   1
     Case 3:19-cv-01910-MPS Document 126 Filed 08/02/21 Page 2 of 10



granting in part, defendant’s motion for protective order. See

generally Parimal v. Manitex Int’l, Inc., No. 3:19CV01910(MPS),

Doc. #90 (hereinafter “Parimal I”), 2021 WL 363844 (D. Conn.

Feb. 3, 2021).1 The Court took the cross-motions under advisement

pending an in camera review of certain documents withheld by

defendant on grounds of the attorney-client privilege. See id.

at *10-*11. The Court has now conducted an in camera review of

the withheld documents. Based on that review, and for the

reasons stated below, the Court GRANTS, in part, and DENIES, in

part, plaintiff’s motion to compel [Doc. #63], and GRANTS, in

part, and DENIES, in part, defendant’s motion for protective

order [Doc. #64].

I.   Background

     The Court presumes familiarity with the factual and

procedural background of this matter, which is set forth in the

Court’s prior discovery ruling. See Parimal I, 2021 WL 363844 at

*1-*2.




1 On February 17, 2021, Parimal filed an objection to the
undersigned’s February 3, 2021, discovery ruling. [Doc. #95]. On
February 22, 2021, the undersigned entered an order stating that
because of that objection, the Court would “defer its in camera
review of defendant’s withheld documents until Judge Michael P.
Shea rules on the Objection.” Doc. #97. On July 23, 2021, Judge
Shea entered an Order overruling Parimal’s objection to the
February 3, 2021, discovery ruling. See generally Doc. #124.

                                   2
      Case 3:19-cv-01910-MPS Document 126 Filed 08/02/21 Page 3 of 10



      Here, the Court further considers the question of whether

defendant properly invoked the attorney-client privilege as to

certain communications with Marvin Rosenberg, whom defendant

describes as its “legal and business consultant and member of

the Board of Directors of Manitex.” Doc. #74 at 5-6. 2 Plaintiff

contends that given Mr. Rosenberg’s “competing roles[,]”

defendant has improperly invoked the privilege as to documents

that reflect business advice, rather than legal advice. Doc. #73

at 11; see also id. at 10-12; Doc. #75 at 6-7. Defendant,

relying largely on its privilege logs, contends, inter alia,

that the logs “make clear that [the withheld communications]

were for the purpose of seeking or providing legal advice.” Doc.

#76 at 10.

II.   Applicable Law

      For the reasons stated in the February 3, 2021, discovery

ruling, the Court applies Illinois law to the instant privilege

dispute. See generally Parimal I, 2021 WL 363844, at *6-*7.

      For information to be entitled to the protection of the

attorney-client privilege, “a party must show that the statement

originated in a confidence that it would not be disclosed, was




2 The Court previously determined that “Mr. Rosenberg’s status as
a retired attorney did not destroy the attorney-client privilege
as to his communications with Manitex’s principals, under” the
circumstances described by the parties in their respective
briefing. Parimal I, 2021 WL 363844, at *9.
                                    3
     Case 3:19-cv-01910-MPS Document 126 Filed 08/02/21 Page 4 of 10



made to an attorney acting in his legal capacity for the purpose

of securing legal advice or services, and remained

confidential.” Equity Residential v. Kendall Risk Mgmt., Inc.,

246 F.R.D. 557, 563 (N.D. Ill. 2007) (applying Illinois law)

(citation and quotation marks omitted). 3 “The attorney-client

privilege only protects those communications which relate to the

giving or seeking of legal advice. Simply funneling

communications past an attorney will not make them privileged.”

Id. (citations omitted).

     “The attorney-client privilege of confidentiality does not

apply to documents discussing business advice instead of

legal advice.” CNR Invs., Inc., 451 N.E.2d at 583. Nevertheless,

“[w]here legal advice of any kind is sought from a lawyer in his

or her capacity as a lawyer, the communications relating to that

purpose, made in confidence by the client, are protected from

disclosure by the client or lawyer, unless the protection is




3 For corporate clients, “the privilege applies to those
employees within the ‘control group’ of the corporation. The
control group is defined as those top management persons who
have the responsibility of making final decisions[.]” CNR Invs.,
Inc. v. Jefferson Tr. & Sav. Bank of Peoria, 451 N.E.2d 580, 582
(Ill. App. Ct. 1983). Here, the communications occurred between
Mr. Rosenberg and members of defendant’s control group,
including Mr. Langevin, defendant’s then-CEO and Chairman of the
Board; Steve Kiefer, defendant’s President and COO; Laura Yu,
defendant’s former Chief Financial Officer; Paul Jarrell,
defendant’s Controller; and Sherman Jung, defendant’s Senior
Vice President of Financial Reporting. See Doc. #74 at 13.
                                   4
     Case 3:19-cv-01910-MPS Document 126 Filed 08/02/21 Page 5 of 10



waived.” Ctr. Partners, Ltd. v. Growth Head GP, LLC, 981 N.E.2d

345, 355 (Ill. 2012).

     Further informing the Court’s in camera review is the

stated purpose of the attorney-client privilege under Illinois

law, which

     is to encourage and promote full and frank consultation
     between a client and legal advisor by removing the fear
     of compelled disclosure of information. Moreover, the
     attorney-client privilege recognizes that sound legal
     advice or advocacy serves public ends and that such
     advice or advocacy depends upon the lawyer being fully
     informed by the client.

Ctr. Partners, Ltd., 981 N.E.2d at 355–56 (citations and

quotation marks omitted). Nevertheless, the Court remains

mindful that Illinois “adhere[s] to a strong policy of

encouraging disclosure, with an eye toward ascertaining that

truth which is essential to the proper disposition of a

lawsuit.” Waste Mgmt., Inc. v. Int’l Surplus Lines Ins. Co., 579

N.E.2d 322, 327 (Ill. 1991).

III. Discussion

     Plaintiff contends that defendant has inappropriately

asserted the attorney-client privilege as to its communications

with Mr. Rosenberg because “Mr. Rosenberg is a business,

consultant rather than an attorney.” Doc. #73 at 12 (sic).

Plaintiff further asserts: “Conversations between executives

about the company’s business policies are not protected from

disclosure on the basis of the privilege.” Id. at 11-12.

                                   5
     Case 3:19-cv-01910-MPS Document 126 Filed 08/02/21 Page 6 of 10



     Defendant does not contest that business advice is not

protected by the privilege. See Doc. #74 at 15. Rather,

defendant contends that the withheld documents are protected

from disclosure because they are either communications “made in

confidence for the purpose of obtaining or providing legal

advice[,]” or “drafts of documents created by Mr. Rosenberg.”

Id. at 12, 13. Defendant represents that given Mr. Rosenberg’s

dual role, defense counsel reviewed documents with Mr. Rosenberg

“to determine the nature of the advice sought and received

before designating such a document as privileged[.]” Id. at 15.

Finally, defendant contends that Mr. Rosenberg’s drafts and

notes have been properly designated as protected by the

attorney-client privilege. See Doc. #76 at 12-14.

     The Court has reviewed the documents submitted by defendant

for an in camera review along with the parties’ prior briefing.

Below, the undersigned groups the challenged documents by

category, indicating whether or not those documents are

protected from disclosure by the attorney-client privilege, and

why. It bears noting that in addition to the applicable law and

evidence of record, the context of the emails is important.

Plaintiff relies on Mr. Rosenberg’s dual role to argue that the

communications at issue seek business rather than legal advice

and therefore are not protected by the privilege. See Doc. #73

at 11; see also id. at 10-12; Doc. #75 at 6-7. However, the

                                   6
     Case 3:19-cv-01910-MPS Document 126 Filed 08/02/21 Page 7 of 10



Court finds it significant that the emails at issue were not

directed to the entire board of directors, but rather, to Mr.

Rosenberg in particular, a member of the board who is a licensed

attorney and whom the control group members reasonably believed

to be acting as defendant’s attorney. See Parimal I, 2021 WL

363844 at *9. Accordingly, the Court rules as follows:

     The first category of documents reflects the request for,

or provision of, legal advice (outside the exchange of draft

documents). Accordingly, the following documents are protected

from disclosure by the attorney-client privilege: Rosenberg

Privilege Log S. Nos. 15, and 26; Manitex Privilege Log S. Nos.

1, 2, 3, 11, and 15.

     The second category of documents relates to the drafting of

Parimal’s employment offer letter and other documents related to

his employment. Each of these documents seeks legal advice with

respect to the drafting of those documents, provides legal

advice with respect to the drafting of those documents, or

otherwise indirectly reveals the substance of a confidential

attorney-client communication. See Trustmark Ins. Co. v. Gen. &

Cologne Life Re of Am., No. 00CV01926(AK), 2000 WL 1898518, at

*2 (N.D. Ill. Dec. 20, 2000) (“Thus, communications from the

attorney to the client should be privileged only if the

statements do in fact reveal, directly or indirectly, the

substance of a confidential communication by the client.”

                                   7
     Case 3:19-cv-01910-MPS Document 126 Filed 08/02/21 Page 8 of 10



(citation and quotation marks omitted) (diversity case generally

applying Illinois law)). Accordingly, the following documents

are protected from disclosure by the attorney-client privilege:

Rosenberg Privilege Log S. Nos. 1, 2, 3, 4, 5, 6, 9, 10, 11, 12,

16, 17, 18, 19, 20, 21, 22, 23, 24, 25; Manitex Privilege Log S.

Nos. 5, 7, 8, 9, 13, 14, 17, 18, 19, 20, 21, 22, 24, 25, 26, 28,

29, 30, 31.4

     The third category of documents does not seek or provide

legal advice, and does not otherwise reveal legal confidences.

Accordingly, the following documents are not protected from

disclosure by the attorney-client privilege and shall be

produced to Parimal: Rosenberg Privilege Log S. Nos. 7, 8, 13,

and 14; Manitex Privilege Log S. Nos. 6, 12, 16, 27, 32.




4 Federal law governing this issue further persuades the Court
that the draft documents, and communications related to those
documents, are protected by the attorney-client privilege. See,
e.g., BankDirect Cap. Fin., LLC v. Cap. Premium Fin., Inc., 326
F.R.D. 176, 183 (N.D. Ill. 2018) (“[A]lmost all courts have
concluded that the process of drafting and editing, reflecting
as it often does both requests for and provision of, legal
advice, is protected by the attorney-client privilege.”); R.J.
Reynolds Tobacco Co. v. Premium Tobacco Stores, Inc., No.
99CV01174(CPK), 2001 WL 1286727, at *5 (N.D. Ill. Oct. 24, 2001)
(“Drafting legal documents is a core activity of lawyers, and
obtaining information and feedback from clients is a necessary
part of the process. The attorney-client privilege protects the
client’s effort to obtain legal advice by identifying to the
attorney the concerns that the client wants the contract
language to address.” (citation and quotation marks omitted)).


                                   8
     Case 3:19-cv-01910-MPS Document 126 Filed 08/02/21 Page 9 of 10



     Defendant shall also produce Manitex Privilege Log S. Nos.

4 and 10, which require some further comment. First, with

respect to S. No. 4, the redacted information does not seek

legal advice or otherwise disclose legal confidences. Indeed,

the majority of the redactions repeat a conversation between Mr.

Langevin and Parimal; as such, the communication was not “made

in confidence.” See BMM N. Am., Inc. v. Ill. Gaming Bd., 2020 IL

App (1st) 190710-U, ¶71, 2020 WL 1124325, at *16 (Jan. 23, 2020)

(“[T]he e-mail is a summary of a meeting with a third party,

meaning the very information listed in the e-mail was discussed

with Buske and not confidential.”).

     Next, with respect to Manitex Privilege Log S. No. 10, the

redacted portions of that email do not contain a request for, or

the provision of, legal advice. Rather the email recites a

computation of Parimal’s expenses.

     Finally, Rosenberg Privilege Log S. No. 23 and Manitex

Privilege Log S. No. 23 each reflect the same email, which

primarily restates the substance of a conversation between Mr.

Langevin and Parimal. The majority of the email does not seek

legal advice. See BMM N. Amer., 2020 WL 1124325, at *16.

Accordingly, defendant shall produce a redacted version of this

email. Defendant shall redact the first two sentences of the

email following the greeting “Marvin:”. The remainder of the

email shall be produced to plaintiff without further redactions.

                                   9
      Case 3:19-cv-01910-MPS Document 126 Filed 08/02/21 Page 10 of 10



      Defendants shall produce any documents as required by this

Ruling on or before Monday, August 9, 2021.

IV.   Conclusion

      For the reasons stated, and based on the above in camera

review, the Court GRANTS, in part, and DENIES, in part,

plaintiff’s motion to compel [Doc. #63], and GRANTS, in part,

and DENIES, in part, defendant’s motion for protective order

[Doc. #64].

      SO ORDERED at New Haven, Connecticut, this 2 nd day of

August, 2021.

                                         /s/
                                    HON. SARAH A. L. MERRIAM
                                    UNITED STATES MAGISTRATE JUDGE




                                    10
